DETAILED ACTION
This office action is in response to Applicant’s communication of 10/28/2021. Amendments to claims 1, 3 and 17 have been entered.  Claims 6, 7, 11-16, 20, 21 and 24-27 were previously cancelled.  Claims 1-5, 8-10, 17-19, 22 and 23 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-10, 17-19, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 3 are directed to a system, i.e. machines performing the process and claim 17 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to regulate incoming trade orders for subsequent trade order matching which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  

[1] “…, which implements a market for an associated financial instrument by being operative to attempt to match the incoming order for a transaction for the associated financial instrument with at least one other previously received but unsatisfied order for a transaction counter thereto for the associated financial instrument, to at least partially satisfy one or both of the incoming order or the at least one other previously received order;”
[2] “… determine an occurrence of an event, wherein the event is triggered by a feedback signal …, the feedback signal indicative of one of an elapse of an interval of time …, receipt of an acknowledgment signal … acknowledging receipt of previously forwarded incoming orders, the processing capacity …, and the exceeding of a threshold by the number of stored received incoming orders, wherein the stored received incoming orders comprise previously received incoming orders stored … as they were received, … normalize the rate of receipt of the incoming order of the transaction to the occurrence of the event by implementing: … store previously received incoming orders … as they were received when an 5Application Serial No. 14/644,460LSK Ref. No. 004672-14003B-US incoming order receiver had previously determined that the event had not occurred,”
[3] “… receive an incoming order …;”
[4] “determine whether the incoming order is characterized by any of a set of order types; …” [5] “… forward the incoming order …;”
[6] “and wherein when the incoming order is determined not be characterized by any of the set of order types, the incoming order receiver is further operative to: when the incoming order receiver has determined that the event has not occurred: forward the received incoming order …, …;” 
store the received incoming order …;”
[8] “and aggregate the received incoming order with the previously received incoming orders, the aggregated incoming orders being stored … in association with data indicative of time and/or order of receipt by the incoming order receiver in an order based on when they were received;” [9] “…. forward the incoming order …; and store the incoming order …;”
[10] “…, … has determined that the event has occurred, …forward at least a subset of the stored received incoming orders … and further operative to allow a subsequently received incoming order to modify or cancel a stored received incoming order prior to a forwarding thereof …, 6Application Serial No. 14/644,460LSK Ref. No. 004672-14003B-US … operative to determine a sequence in which … will attempt to match each of the forwarded subset of the received incoming orders, wherein the sequence is different than the order in which the aggregated incoming orders were stored ….”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under Certain Methods of Organizing Human Activity as well as certain mental steps ([2], [4] and [10]) that fall under the Mental Processes grouping but for the recitation of generic computer components suitably programmed. That is, other than the nominal recitation of an order “processor” programmed with a “match engine”, a “clock edge”, a “first buffer in a non-transitory memory”, a “client computer” and a “second buffer in the memory”, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, (i.e. processors with memory suitably programmed and buffers in memory for storing and sorting information) to 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an order “processor” programmed with a “match engine”, a “clock edge”, a “first buffer in a non-transitory memory”, a “client computer” and a “second buffer in the memory” to perform the steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing, sorting, grouping and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to 
	For instance, in the process of the independent claims, the italicized steps above are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing, forwarding and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).; see MPEP 2106.05(d)(II). 
Dependent claims 2, 4, 5, 8-10, 18, 19, 22 and 23 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional 
For instance, claim 2 recites multiple memories suitably programmed and a second processor for solving the abstract idea of regulating incoming trade orders for further trade order matching. Again, forwarding/receiving information and grouping information by characteristics such as a function of a determined time interval or time reading, requires a most basic computing function of generic computing elements. Completing a financial transaction, i.e. a trade match, is a most common business practice and abstract idea. Claims 4 and 18 merely recite a criterion, i.e. determining the relative time that an order was received, on which the well-understood, routine and conventional computing function of data transmission is accomplished. Claim 5 merely recites that the “match engine” comprises the software utilized to perform the abstract idea on generic processors. Claim 19 merely recites the well-understood, routine and conventional functions of the “match engine”. Claim 8-10, 22 and 23 merely refine and further define the time duration with nothing more.
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for regulating incoming trade orders for subsequent trade order matching further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to regulate incoming trade orders for subsequent trade order matching) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-5, 8-10, 17-19, 22 and 23 filed in the Remarks of 10/28/2021 have been fully considered but they are not persuasive. 
On page 18 of the Remarks, Applicant argues that the claims are not directed to an abstract idea but that “This combination of elements regulates or otherwise manages and controls processing and buffering of incoming electronic transactions by the match engine, improving the processing by the match engine, which are technical improvements.” Examiner respectfully disagrees.
	The claims recite a series of steps to regulate incoming trade orders for subsequent trade order matching which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Paragraph 5 above clearly denotes the limitations, stripped of any additional elements and generic computing components that are directed to the abstract idea.  The business problem of matching buyers with sellers in order to complete a trade existed before the advent of computers.  In paragraph indicative of one of an elapse of an interval of time determined by a clock edge, receipt of an acknowledgment signal from the match engine acknowledging receipt of previously forwarded incoming orders, the processing capacity of the match engine, or the exceeding of a threshold by the number of stored received incoming orders,” can all be completed through manual means such that they still fall under the Certain Methods of Organizing Human Activity grouping.  For example, even determining the processing capacity of an entity, e.g. a human, receiving and sorting orders can be determined without the use of any technical means.  Furthermore, this is claimed at such a high level of generality so as not to give any technical detail or improvement other than what one of ordinary skill in the art would determine. The claims are directed to an abstract idea.
On pages 19-21 of the Remarks, Applicant argues that the claims do not describe a mental process or method of organizing human activity and that the instant claims are akin to those found in Example 37, claim 2 of the “Subject Matter eligibility Examples: Abstract Ideas” Examiner respectfully disagrees.

determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time;” in the human and also that the claim did not recite any method of organizing human activity.  Examiner notes that the instant limitations recite a Method of Organizing Human Activity and that, as claimed, the determining of an elapse of time, acknowledging receipt of previous orders, exceeding a threshold number or determining the processing capacity of an entity can be handled manually.  There is no technical detail, other than reciting “a signal”, as to how these criteria are arrived at.  Merely automating the forwarding of information based on certain criteria claimed at a very high level of generality does not rise to the level as seen in Example 37, claim 2.  Furthermore, even if one were not able to ascertain the recited criteria manually through observation and evaluation, the claims still fall under Certain Methods of Organizing Human Activity but for the nominal recitation of the generic computing elements.
On pages 21-39 of the Remarks, Applicant argues that the claimed limitations improve the processing ability of the match engine, i.e. a processor. Applicant further argues that the instant claims do not preempt the abstract idea.  Applicant argues that the claims are akin to those found in Finjan and provide an improvement to a specific technology. Further, Applicant argues that the instant claims provide more than what was well-understood, routine and conventional in reference to the Berkheimer. Examiner respectfully disagrees.
With regard to Applicant’s arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Preemption is not a stand-alone test and preemption concerns have been addressed by the examiner through the application of the two-step framework. Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice, the computer system was specifically programmed to execute the specifically claimed steps. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only regulating incoming trade orders for subsequent trade order matching in general, but also the specific type of regulating incoming trade orders for subsequent trade order matching. That the present claims do not preempt the field of regulating incoming trade orders for subsequent trade order matching does not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption “are not a substitute for the proper two-part test under Alice”. 
	Selectively storing or bypassing a “buffer”, e.g. a memory, to then be stored or forwarded based on an occurrence of an event is not a practical application of the judicial exception. Namely because Applicant, as claimed, is using generic memory to store and forward information based on criteria that is not wholly technical in nature such that it is more than applying the exception on a computer used as a tool and generally linking the use of the judicial exception to a particular technological environment.  Applicant receives and stores incoming trade orders, i.e. transaction 
	In Finjan, the claim ‘“employs a new kind of file that enables a computer security system to do things it could not do before. The security profile approach allows access to be tailored for different users and ensures that threats are identified before a file reaches a user’s computer. The 
	The fact that a generic computing system, such as described in the claims, can be suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Examiner has also provided additional citations to a publication disclosing storing trade orders in a temporary memory before forwarding to be matched. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the 
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of allocating and matching trade orders, i.e. securities trading. The alleged benefits that Applicants tout such are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. For example, deciding to receive and store trade orders and releasing them for matching based on certain criteria, e.g. time or capacity. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2- 3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); 
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed processor(s) or  memories are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in allocating and matching trade orders, i.e. securities trading, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non- routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-5, 8-10, 17-19, 22 and 23 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/24/2022